Per Curiam.

The suit- on the recognisance of bail must be brought in the county where the original suit was commenced'. In Davis v, Gillet, (7 Johns. Rep. 318.,) the bail had removed out off the county, so that they could not be there personally served with process* In Haswell v. Bates & Lewis, (9 Johns. .Rep, 80.,) which was an action on a bail.-bopd taken in a court' of common pleas, the bail also resided out of the county; and in Gardiner v. Buchan & Olcott (12 Johns. Rep. 459.,) which was also an action, on-a bail-bond,; the principal; resided, out of the ,county, though the bail lived within-tile county-in-wliieh the original suit -was brought.
Each court has i ts own rulés of practice as to pro'c eed ings. against bail, and it would be inconvenient for this court to be inquiring into the rules of practice of the different courts of common pleas. In the cases which have been mentioned the party would have been without remedy, unless this court had tpken cognizance of the suit against the bail-; and having, taken cognizance bf the cause, we afford the same relief as the court of common pleas, itere, the parties are within the jurisdiction- of the court off the county In wbiqh-the original suit was commenced, so that they can-be served with process out of that court on their recogni-.sanee. They must,-therefore, be'sued in the court of common pleas. _ , '
Motion granted.,--